Exhibit 10.3

 

MEDICAID MANAGED CARE MODEL CONTRACT AMENDMENT ATTESTATION

 

I Todd S. Farha, being an individual authorized to execute agreements

on behalf of WellCare of New York Inc. (hereafter “MCO”), hereby attest that the

                    (Name of Managed Care Organisation)

contract amendment submitted by MCO to Rockland County, follows the latest

                                                                     (County
Name)

model contract amendment provided to us by the above named county. This executed
amendment contains no deviations from the aforementioned model amendment
language.

 

12/28/04       /s/ Todd S. Farha (Date)       (Signature)

LOGO [g65184img05.jpg]

      Todd S. Farha       (Print Name In Full)       President & Chief Executive
Officer       (Title) /s/ Kathleen R. Casey         (Notary Seal and Signature)
       

 

I Diane Cole, attest that the County has reviewed this executed contract
amendment and that it follows the latest model contract amendment provided to us
by the New York State Department of Health.

 

1/7/05       /s/ Diane Cole (Date)       (Signature)         Diane Cole        
(Print Name in Full)         Managed Care Coordinator         (Title)

 

/s/ Debbie P. Gordon (Notary Seal and Signature)

 

Debbie P. Gordon

Notary Public, State of New York

No.01G06006260

Qualified in Rockland County

Commission Expires April 20, 2006

 



--------------------------------------------------------------------------------

MEDICAID MANAGED CARE MODEL CONTRACT

 

Amendment of Agreement

Between

 

Rockland County

 

And

 

WellCare of New York, Inc.

 

This Amendment, effective January 1, 2005, amends the Medicaid Managed Care
Model Contract (hereinafter referred to as the “Agreement”) made by and between
the County of Rockland (hereinafter referred to as “LDSS”) and WellCare of New
York. Inc. (hereinafter referred to as “MCO” or “Contractor”).

 

WHEREAS, the parties entered into an Agreement effective October 1, 2004 for the
purpose of providing prepaid case managed health services to Medical Assistance
recipients residing in Rockland County; and

 

WHEREAS, the parties desire to amend said Agreement to modify certain provisions
to reflect current circumstances and intentions;

 

NOW THEREFORE, effective January 1, 2005, it is mutually agreed by the parties
to amend this Agreement as follows:

 

The attached “Table of Contents for Model Contract” is substituted for the
period beginning January 1, 2005.

 

Add to Section 1, Definitions, a definition for “Permanent Placement Status,” to
read as follows:

 

“Permanent Placement Status” means the status of an individual in a Residential
Health Care Facility [RHCF] when the LDSS determines that the individual is not
expected to return home based on medical evidence affirming the individual’s
need for permanent RHCF placement

 

Amend Section 3.1 (c), “Capitation Payments,” to read as follows:

 

c) The monthly capitation payments and the Supplemental Newborn Capitation
Payment and the Supplemental Maternity Capitation Payment to the Contractor
shall constitute full and complete payments to the Contractor for all services
that the Contractor provides pursuant to this Agreement subject to stop-loss
provisions set forth in Section 3.11, 3.12, and 3.13 of this Agreement.

 

January 1, 2005 Amendment

1



--------------------------------------------------------------------------------

This Amendment is effective January 1, 2005, and the Agreement, including the
modifications made by this Amendment, shall remain in effect until September 30,
2005 or until the execution of an extension, renewal or successor agreement as
provided for in the Agreement

 

In Witness Whereof, the parties have duly executed this Amendment to the
Agreement on the dates appearing below their respective signatures below.

 

For the Contractor:      

For the LDSS:

By  

/s/ Todd S. Farha

      By  

/s/ Joseph R. Holland

   

Todd S. Farha

         

Joseph R. Holland

   

(Printed Name)

         

(Printed Name)

Title

 

President & Chief Executive Officer

     

Title

 

Commissioner

Date

 

12/28/04

     

Date

 

1/3/05

 

January 1, 2005 Amendment

2